Citation Nr: 0946622	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-37 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected acne scarring/chloracne.

2.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1956 to July 1976.

This matter arises before the Board of Veterans' Appeals 
(Board) from August 2005, October 2006, and March 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The record reflects that the Veteran requested a Travel Board 
hearing before a member of the Board in his December 2006 
substantive appeal.  However, the Veteran later withdrew his 
request in subsequent correspondence dated May 2007.  See 
38 C.F.R. § 20.704(e) (2009).

Additionally, the Board notes that the Veteran filed informal 
claims for entitlement to service connection for bilateral 
hearing loss, tinnitus, and hypertension, as well as an 
increased rating for a low back disorder, via September 2009 
congressional correspondence.  The Board refers those issues 
for due consideration by the RO.    

The issue of entitlement to service connection for peripheral 
neuropathy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record indicates that the Veteran's 
acne scarring/chloracne did not affect 40 percent of his face 
and neck during any point of the appeal period.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for the 
Veteran's service-connected acne scarring/chloracne have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.118, Diagnostic Code 7829 (2009).      


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 
In December 2006 and April 2005 correspondence, the RO 
advised the Veteran of what the evidence must show to 
establish entitlement to an increased evaluation for his 
claimed disorder and described the types of evidence that the 
Veteran should submit in support of his claim.  The RO also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claim.  The December 2006 VCAA notice also informed the 
Veteran of the elements of degree of disability and effective 
date.  As part of that notice, the RO told the Veteran that 
disability ratings usually range from zero to 100 percent 
depending on the disability involved and based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claim by virtue of the aforementioned VCAA notice 
letters.  Those documents informed the Veteran of the 
necessity of providing on his own or with VA assistance 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disabilities and the effect that worsening 
has on the Veteran's employment.  The letters also notified 
the Veteran that, should an increase in disability be found, 
a disability rating would be determined by applying relevant 
diagnostic code(s) and included examples of pertinent medical 
and lay evidence that the Veteran may submit or ask the 
Secretary to obtain relevant to establishing entitlement to 
increased compensation.  

The Board further notes that the Veteran was provided with a 
copy of the August 2005 and March 2007 rating decisions, the 
October 2006 statement of the case (SOC), and the March 2007 
supplemental statement of the case (SSOC), which cumulatively 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in July 
2005 and December 2006, obtained the Veteran's VA treatment 
records, and associated the Veteran's service treatment 
records (STRs) and private medical records with the claims 
file.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case for the Veteran's chloracne and acne 
scarring are, collectively, more than adequate, as they were 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  All examinations 
included the Veteran's subjective complaints about his 
disability and the objective findings needed to rate the 
disability. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO granted the Veteran a 10 percent disability rating for 
his acne scarring and chloracne under Diagnostic Code 7829.  
This rating represents deep acne (deep inflamed nodules and 
pus-filled cysts) affecting less than 40 percent of the face 
and neck, or; deep acne other than on the face and neck.  In 
order to receive the next higher 30 percent disability 
rating, the symptoms associated with the Veteran's chloracne 
must approximate deep acne (deep inflamed nodules and pus-
filled cysts) affecting 40 percent or more of the face and 
neck.  The Veteran contends that he is entitled to a 30 
percent disability rating for chloracne, which represents the 
highest disability rating available under Diagnostic Code 
7829.  However, the Board finds that the preponderance of the 
evidence demonstrates that the Veteran's chloracne had not 
covered 40 percent of his face and neck at any point during 
the appeal period.

The Board observes that, during the course of this appeal, 
the Veteran underwent two compensation and pension 
examinations and submitted two letters from his private 
physician.   In December 2006, a compensation and pension 
examiner noted that the Veteran only had 25 percent of his 
exposed skin and 10 percent of his entire body affected by 
his chloracne.  VA also afforded the Veteran with a 
compensation and pension examination in July 2005.  That 
examiner noted that the Veteran had permanent scarring with 
disfigurement of his chin, lower face, and the back of his 
neck.  The Veteran's chloracne covered 22 percent of his 
exposed body, 18 percent of his unexposed body, and 40 
percent of his total body surface area.  This earlier 
compensation and pension examination report is in accord with 
the Veteran's private physician's findings.  In both December 
2006 and September 2007, the Veteran's physician wrote that 
the Veteran's chloracne covered approximately 22 percent of 
his exposed body, 18 percent of his unexposed body, and 40 
percent of his total body surface area.  Thus, although the 
evidence does demonstrate that the Veteran's chloracne 
covered 40 percent of his body, it does not indicate that the 
Veteran's chloracne ever covered 40 percent of his face and 
neck as VA regulations, specifically Diagnostic Code 7829, 
require in order to be rated at the next higher 30 percent 
disability rating.    

Thus, the Board finds that the overall disability picture 
associated with the Veteran's chloracne as shown by the 
probative evidence of record does not meet or approximate 
deep acne affecting 40 percent or more of his face and neck 
at any point during the appeal period.  Therefore, the 
Veteran is not entitled to a 30 percent disability rating for 
his chloracne.  
   
While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show 
distinct time periods where the Veteran's claimed disability 
exhibited symptoms that would warrant different ratings.  See 
Fenderson, supra.  

The Board further notes that there is no evidence of record 
that the Veteran's claimed disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2009).  Any limits on the Veteran's employability due to his 
disability have been contemplated in the currently assigned 
disability rating.  The evidence does not reflect that the 
Veteran's disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


ORDER

Entitlement to an evaluation higher than 10 percent for 
service-connected acne scarring/chloracne is denied.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim of 
entitlement to service connection for peripheral neuropathy.  

VA must provide a compensation and pension examination to a 
Veteran when the information and evidence of record (1) 
contains competent lay or medical evidence of a currently 
diagnosed disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  

The Veteran provided lay testimony describing his current 
symptoms of neuropathy, and his service personnel records 
indicate that he served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1995.  He is, therefore, presumed 
to have been exposed to herbicides.  Furthermore, the 
Veteran's VA treatment records include notations that his 
neuropathy may be related to his exposure to herbicides.  
However, the Veteran did not receive a compensation and 
pension examination to determine whether this disability is 
related to his exposure to herbicides or otherwise related to 
his period of active military service.  Therefore, this claim 
is remanded so the Veteran can be afforded with a 
compensation and pension examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded with an 
appropriate examination to determine 
whether his peripheral neuropathy is 
related to his exposure to herbicides or 
otherwise related to his period of active 
military service.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should specifically state 
whether or not the Veteran's peripheral 
neuropathy is at least as likely as not 
(i.e., probability of 50 percent) 
etiologically related to the Veteran's 
exposure to herbicides or otherwise 
related to his period of active military 
service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  
 
2.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


